FILE COPY




         I, PAM ESTES, Clerk of the Court of Appeals for the Twelfth Court of Appeals District

of the State of Texas, do hereby certify that Julia Gardner, Plaintiff in the trial court secured an

extension of ten (10) days in which to file Appellee’s Brief in the following numbered and entitled

cause:


John Kevin Gardner

No. 12-14-00139-CV                 vs.

Julia Gardner

         This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

         WITNESS MY HAND and seal of said Court at Tyler, Texas, this 28th day of December
2015, A.D.

                                                  Respectfully yours,

                                                  PAM ESTES, CLERK


                                                  By: ______________________________
                                                      Katrina McClenny, Chief Deputy Clerk